DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1-6, 9-15, and 18-20 remain pending, and are rejected.
Claims 7-8 and 16-17 have been cancelled.
Claims 21-24 have been added, and are rejected.


Response to Arguments
Applicant’s arguments filed on 3/1/2021 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:

Applicant’s arguments field on 3/1/2021 with respect to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception are not persuasive.
Notably, Applicant argues that the abstract idea has been integrated into a practical application and are more than a drafting effort designed to monopolize the exception, such as by the steps of determining whether the verified user has access to the equipment, generating a user interface displaying one or more images and quality documents, and displaying the generated user interface displaying the one or more images and quality documents. Further arguments are made that by reducing the number of 
Examiner respectfully disagrees. The only use of technology is to implement the abstract idea onto a technical environment. While there is recitation of a user interface, the user interface serves merely to display information on a generic computing device. There are no functionality changes or particularities to the interface. The determination of whether the verified user has access to the equipment is also just further abstract steps in the creation of a listing, and is not related to any technology. The entire process of the claims is directed to a marketing activity to creating listings for equipment with accurate information and preventing fraudulent listings, and the steps of the process do not require any technology; they are merely being implemented onto a technical environment (i.e. internet). Furthermore, the reduction of the number of false listings resulting in less data being stored on a server and being transmitted to user devices are not improvements to any technology. The functionality or ability of a server to store or transmit data is unchanged, the abstract process only provides less data to be managed. There are only improvements to the abstract process itself, which only require the server to store and transmit the data to be implemented on a network.
In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.

Applicant’s arguments filed on 3/1/2021 with respect to the rejection under 35 U.S.C. 102 and 103 have been fully considered, and are persuasive.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 9-15, 18-20, and 21-24 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1-6, 9, and 21-22 are directed to a method, which is a process. Claims 10-15, 18, and 23-24 are directed to a system, which is an apparatus. Claims 19-20 are directed to a non-transitory computer-readable medium, which is an article of manufacture. Therefore, claims 1-6, 9-15, 18-20, and 21-24 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Taking claim 1 as representative, claim 1 sets forth the following limitations disclosing an abstract idea of creating a listing by a verified user:
verifying identities of new users of the equipment online marketplace platform to generate verified users;
enabling verified users to create listings for equipment on the equipment online marketplace platform;
when a verified user creates a listing for equipment, receiving, by the server, one or more images and quality documents of the equipment;
determining whether the verified user has access to the equipment in the created listing based on the received one or more images and quality documents of the equipment;

The recited limitations above set forth the process for creating listings of verified equipment by verified users. These limitations amount to certain methods of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors, etc.).


Step 2A (Prong 2):
Examiner acknowledges that claims 1 does recite additional elements, such as:
a server;
hosting, by a server, the equipment online marketplace platform through a network such that users can access the equipment online-marketplace platform through the network;
in accordance with a determination that the verified user has access to the equipment in the created listing, generating, by the server, a user interface displaying the one or more images and quality documents arranged in the verified user’s listing for the equipment on the equipment online marketplace platform;
displaying, by the server, the generated user interface displaying the one or more images and quality documents and the listing for the equipment on the equipment online marketplace platform such that other verified users can view the posted listing and conduct electronic transactions involving the equipment in the listing through the equipment online marketplace platform.
Taken individually and as a whole, representative claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.

In view of the above, under Step 2A (Prong 2), the claims do not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Returning to representative claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concepts (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 merely utilizes computer function that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (upload one or more images…, etc.), performing repetitive calculations (verifying identities of new users…, etc.), and storing and retrieving information in memory (see MPEP 2106.05(d)(II)).
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.


Dependent claims 2-6, 9, 11-15, 18, and 20-24 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the algorithm for verifying equipment and users. Thus, each of claims 2-6, 9, 11-15, 18, and 20-24 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 2-6, 9, 11-15, 18, and 20-24 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 1, 10, and 19.

Allowable Subject Matter
Though the claims remain rejected on other grounds, the following is an Examiner’s statement of reasons for indicating allowable subject matter over the prior art.
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the Applicant’s invention. The allowable features are as follows:
in accordance with a determination that the verified user has access to the equipment in the created listing, generating, by the server, a user interface displaying the one or more images and quality documents arranged in the verified user’s listing for the equipment on the equipment online marketplace platform;

The most pertinent prior art of record include Hedges (US 20100241528 A1), Lowry (US 20110302096 A1), Saripalli (US 20070174341 A1), and PTO-892 Reference U. 

Hedges discloses a system for anti-counterfeit measures that require the seller to input information to determine the authenticity of the item. The system of Hedges is ran on an online auction system that requires users to create a verified profile to create product listings. Sellers can be required to upload images of the product to be listed or an image of the product identifier to authenticate the product, which are then listed and displayed on the website. However, Hedges does not disclose where the seller must provide quality documents of the products to verify the item, that are also displayed on the website with the listing.

Lowry discloses an authentication service to determine the legitimacy of an offer to sell a good or service. The seller is required to possess a certificate of ownership to submit the items to sell, and the authentication information is provided to potential buyers that the alleged owner provided a certificate of ownership. However, Lowry does not disclose where the certificate of ownership is a quality document, or where the documents are displayed in the listing.



PTO-892 Reference U discloses a system to reduce counterfeit items in the post supply chain. Previous methods of track and trace methods are disclosed, such as RFID tracking, but are not feasible in the post supply chain. PTO-892 Reference U then discloses the use of blockchains and the concept of proof of possession of balance to prove ownership by logging all transfers of ownership and verification protocols. However, PTO-892 Reference does not disclose where images of the item and quality documents are used to prove access to the item or anything about the listing of the item.

In addition, Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, as appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. Moreover, the combination of features as claimed could not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand for the combination of features as claimed would require substantial reconstruction based on improper hindsight bias, and would require knowledge gleaned only from Applicant’s disclosure.
It is hereby asserted by the Examiner, that in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable over the prior art as the evidence at hand does not anticipate the claims and does not render obvious any further modifications of the references to a person of ordinary skill in the art.
Notably, however, the claims remain rejected under 35 U.S.C. 101 as detailed above. These rejections must also be overcome.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069.  The examiner can normally be reached on Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625